Citation Nr: 0414388	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUE

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318, to include the issue of 
whether a timely substantive appeal was filed.   

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Claimant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Claimant and her son
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946, including a period as a prisoner of war.  The 
claimant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision which denied service 
connection for the cause of the veteran's death.  In a 
January 1997 decision, the Board denied the claim for service 
connection for the cause of the veteran's death, holding that 
the claim was not well grounded.

The claimant then appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a June 1999 single-
judge decision, the CAVC indicated it was affirming the 
Board's decision that the claim for service connection for 
the cause of the veteran's death was not well grounded.  
However, the last sentence of the CAVC's order stated that 
the Board decision was vacated.  Hence, the Board finds that 
the issue of service connection for the cause of the 
veteran's death remains on appeal.  The June 1999 CAVC order 
also noted that the Board had failed to adjudicate an issue 
of entitlement to DIC under 38 U.S.C.A. § 1318.  The case was 
remanded back to the Board. 

Following the June 1999 CAVC order, the Board remanded the 
claim for entitlement to DIC under 38 U.S.C.A. § 1318 for 
initial RO consideration (the Board did not, at that time, 
consider the claim for service connection for the cause of 
the death as remaining on appeal and did not address it.  As 
stated above, however, the Court's order explicitly vacated 
the Board's 1997 decision, and therefore, the undersigned 
considers the claim for service connection for the cause of 
the veteran's death to be in appellate status).  As will be 
explained below, the Board finds that a timely substantive 
appeal was not filed following a July 2000 RO rating decision 
denying entitlement to DIC under 38 U.S.C.A. § 1318, but 
additional development is necessary concerning the claim for 
service connection for the cause of death.


FINDINGS OF FACT

1.  The RO denied entitlement to DIC under 38 U.S.C.A. § 1318 
by a July 2000 rating decision.  The claimant was notified of 
this decision and of her appellate rights by letter dated 
July 27, 2000.

2.  The claimant's representative submitted a notice of 
disagreement with the RO's decision on February 16, 2001.

3.  A statement of the case addressing the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318 was issued on May 
13, 2001.

4.  Neither the claimant nor anyone on her behalf filed a 
substantive appeal addressing the issue of entitlement to DIC 
under 38 U.S.C.A. § 1318 as of July 27, 2001. 


CONCLUSION OF LAW

A timely substantive appeal concerning the claim for 
entitlement to DIC under 38 U.S.C.A. § 1318 was not filed, 
and the Board does not have jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
19.30, 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of substantive appeal

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

In the present case, in July 2000, the RO denied entitlement 
to DIC under 38 U.S.C.A. § 1318.  The claimant was notified 
of this decision and of her appellate rights by letter dated 
July 27, 2000.  She submitted a notice of disagreement with 
the RO's decision on February 16, 2001.  A statement of the 
case addressing the issue of entitlement to DIC under 38 
U.S.C.A. § 1318 was issued on May 13, 2001.  Neither the 
claimant nor anyone on her behalf filed a substantive appeal 
addressing the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 by July 27, 2001 (one year after having been notified 
of the July 2000 rating decision), nor was there a request 
for an extension of time to submit a substantive appeal 
received by then. 

On March 12, 2002, a VA Form 9 was filed on the claimant's 
behalf by her attorney.  However, this was obviously well 
past the one-year time limit for which to file a substantive 
appeal to the July 2000 rating decision.  

In a May 2002 letter, the claimant's attorney cited a case, 
Morgan v. Principi, 16 Vet. App. 20 (2002), in arguing that 
the claimant had "one year from the decision to submit her 
VA [F]orm 9."  This is a correct (albeit partial) 
restatement of the law.  The claimant's substantive appeal 
had to be filed within the latter of the following: (a) 60 
days from the date of the mailing of the statement of the 
case, or (b) the remainder of the 1-year period from the date 
of mailing of the notification of the rating decision.  38 
C.F.R. § 20.302(b).  In this case, the "latter" date is 
July 27, 2001.  No substantive appeal was filed by that date.  

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  Under the provisions of 38 U.S.C.A. § 7108, if 
there is a failure to meet these requirements, "(a)n 
application for review on appeal shall not be entertained."  
In the case now before the Board, the claimant did not file a 
timely substantive appeal concerning the claim for 
entitlement to DIC under 38 U.S.C.A. § 1318.  Therefore, the 
Board lacks jurisdiction regarding this claim and it is 
dismissed.

II.  Duties to Notify and Assist

The Board has determined that it lacks jurisdiction to 
consider the claim for DIC made by the veteran's widow.  
Lacking jurisdiction to decide the claim, logic would seem to 
dictate that it is beyond the Board's purview to determine 
whether the RO's notice and development actions were 
compliant with the various duties to notify and assist 
relating to this claim under the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, the Board will address whether 
VA substantially complied with the VCAA in giving the 
claimant notice of applicable laws and regulations and 
sufficient information for her to present evidence and 
argument pertinent to the timeliness issue.

The claimant was first given notice about the requirements 
for filing a timely substantive appeal when the RO sent a VA 
Form 4107 (entitled "Your Rights To Appeal Our Decision") 
with its July 2000 rating decision and letter.  The claimant 
was further advised of the issue of the timeliness of her 
substantive appeal in an April 2002 letter from the RO.  
Finally, in a June 2002 statement of the case, the RO 
detailed the legal requirements with respect to filing timely 
appeals and referenced the provisions of 38 C.F.R. § 3.159 
(the implementing regulation relating to VCAA).  VA has 
unquestionably fulfilled the duty to notify in this case.  
Moreover, there is no issue as to VA assistance in seeking 
further information or evidence (including records).  

On May 8, 2003, a hearing was held in Buffalo, New York, 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002).  At 
this hearing, the claimant was given the opportunity to 
testify as to the timeliness of her substantive appeal.  
  
Accordingly, the Board finds that VA, in notifying the 
claimant of the applicable law regarding filing timely 
substantive appeals and of its reasons for addressing the 
issue, has complied with relevant requirements of the VCAA.

ORDER

The claimant having failed to perfect an appeal through 
filing of a timely substantive appeal, the claim for 
entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.

REMAND 

The Board is REMANDING the claim for service connection for 
the cause of the veteran's death to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 
 
The veteran served on active duty in the Army from November 
1942 to February 1946.  He was wounded in December 1944 (left 
ankle gunshot wound), was soon after captured by the enemy, 
and was held in a P.O.W. camp in Germany from December 1944 
to May 1945.  

At the time of his death in October 1991, he was service 
connected for generalized anxiety disorder with depression 
and schizotypal features (rated as 50 percent disabling), 
residuals of frozen feet (rated as 30 percent disabling), 
gunshot wound of the left ankle (rated as 10 percent 
disabling), recurrent duodenal ulcer, epigastric discomfort 
(rated as 10 percent disabling), pilonidal cyst rated as 
noncompensably disabling), and fungus infection of the tongue 
(rated as noncompensably disabling).  His combined rating at 
the time of death was 70 percent.  See 38 C.F.R. § 4.25.  

The death certificate indicates the veteran died at the age 
of 70.  The immediate cause of death was probable acute 
myocardial infarction.  Severe emphysema was listed as an 
other significant condition contributing to death but not 
related to its immediate cause.  An autopsy was not 
performed.

Throughout this appeal, the claimant essentially has had 
three alternative bases for her claim for service connection 
for the cause of the veteran's death: (a) that the veteran 
suffered from a deficient diet and beriberi heart disease 
during his captivity as a POW during World War II and that 
this resulted in his fatal cardiovascular disease; (b) that 
the veteran's emphysema substantially contributed to his 
death and that this emphysema was related to nicotine 
dependence from smoking cigarettes in service; or (c) that 
the veteran's service-connected psychiatric disability 
substantially or materially contributed to his death.  The RO 
should seek an opinion from a VA physician as to the cause of 
the veteran's death.  

Since the enactment of the VCAA, the RO has not sent the 
claimant a letter explaining what information and medical or 
lay evidence is necessary to substantiate her claim for the 
cause of the veteran's death.  This should be done.   

At the May 2003 Travel Board hearing, the claimant indicated 
that the veteran had sought treatment at the VA Medical 
Center (VAMC) in Canandaigua, New York, shortly prior to his 
death, and that he had also been treated by a private 
physician named "Dr. Deferio."  It does not appear that 
these records have been sought, and this should be done.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  This includes sending 
the claimant a letter discussing what 
information and evidence not of record is 
necessary to substantiate her claim for 
service connection for the cause of the 
veteran's death, what information and 
evidence VA will seek to provide, and 
what information and evidence she is 
expected to provide.  

2.  Ask the claimant for a list of the 
names and addresses of all VA and private 
doctors (including "Dr. Deferio") and 
medical care facilities that treated the 
veteran in the years leading up to his 
death in October 1991.  Provide her with 
release forms and ask that she sign and 
return a copy for each health care 
provider identified.  When she responds, 
obtain records from each health care 
provider identified (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
Inform the claimant if these records 
cannot be obtained, including what 
efforts were made to obtain them, and 
inform her that adjudication of her claim 
will continue without these records 
unless she can submit them.  Allow an 
appropriate period for response.  

3.  Seek to obtain any medical records 
from the Canandaigua VAMC reflecting 
treatment of the veteran for three years 
prior to his death in October 1991.

4.  Thereafter, forward the claims folder 
to a VA physician, who should review it 
and respond to the following: 

Is it is at least as likely as not 
that any disability arising from the 
veteran's active service caused, 
contributed substantially or 
materially, or combined with any 
other condition or abnormality to 
cause his death?  If you are unable 
to answer this question, please 
state the reason(s) why.  

5.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  If the VA physician's 
report is inadequate for any reason, 
return it for revision. 

6.  Thereafter, if the benefits sought on 
appeal remain denied, the claimant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal (including the 
VCAA) as well as a summary of the 
evidence received since the issuance of 
the last supplemental statement of the 
case in February 1996.  The appropriate 
period of time should be allowed for 
response.  

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The claimant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.  




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



